Citation Nr: 1134873	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-37 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for depression as secondary to multiple sclerosis.

3.  Entitlement to service connection for a respiratory disorder as secondary to multiple sclerosis.

4.  Entitlement to service connection for aching joints and muscle spasms as secondary to multiple sclerosis.

5.  Entitlement to service connection for an undiagnosed autoimmune disease as secondary to multiple sclerosis and/or exposure to Anthrax vaccinations.

6.  Entitlement to service connection for memory loss as secondary to multiple sclerosis.

7.  Entitlement to service connection for a spine disorder, claimed as thoracic facet syndrome and degenerative lumbar spine and osteopenia, as secondary to multiple sclerosis.

8.  Entitlement to service connection for a bladder disorder as secondary to multiple sclerosis.

9.  Entitlement to service connection for temporomandibular joint disorder as secondary to multiple sclerosis.

10.  Entitlement to service connection for a spine disorder, claimed as thoracic facet syndrome and degenerative lumbar spine and osteopenia, as secondary to service-connected cervical strain.

11.  Entitlement to service connection for temporomandibular joint disorder as secondary to service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1972 to October 1976, September 1982 to December 1982, November 1990 to May 1991, May 1991 to September 1991, May 1992 to September 1992, and May 2001 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2011, the Board forwarded the case to a Veterans Health Administration (VHA) medical expert for an advisory opinion.  The requested opinion was received at the Board in March 2011.  The VHA report was forwarded to The Paralyzed Veterans Of America, who has served as the Veteran's representative in this appeal.  The Paralyzed Veterans Of America presented additional argument later in March 2011.  The case is now ready for appellate review.

In her VA Form 9 dated in December 2006, the Veteran had requested a hearing before a Veterans Law Judge to be held at the RO (Travel Board hearing).  She was subsequently scheduled for a hearing before RO personnel in April 2007, but she canceled the hearing.  

The issues of entitlement to service connection for a spine disorder, claimed as thoracic facet syndrome and degenerative lumbar spine and osteopenia, as secondary to service-connected cervical strain and entitlement to service connection for temporomandibular joint disorder as secondary to service-connected cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has multiple sclerosis.

2.  The Veteran's multiple sclerosis was not present during the Veteran's active duty service, did not manifest within seven years after discharge, and is not otherwise shown to be related to the Veteran's active duty service.

3.  The Veteran does not currently have any underlying primary service-connected disability to which her depression, respiratory disorder, aching joints and muscle spasms, undiagnosed autoimmune disease, memory loss, spine disorder, bladder disorder, and temporomandibular joint disorder may be service-connected on secondary basis.

4.  There is no medical evidence of a current diagnosis of an undiagnosed autoimmune disease caused by exposure to Anthrax vaccinations.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred or aggravated during such service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Depression is not proximately due to, the result of, or chronically aggravated by, multiple sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

3.  A respiratory disorder is not proximately due to, the result of, or chronically aggravated by, multiple sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

4.  Aching joints and muscle spasms are not proximately due to, the result of, or chronically aggravated by, multiple sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

5.  An undiagnosed autoimmune disease is not proximately due to, the result of, or chronically aggravated by, multiple sclerosis or exposure to Anthrax vaccinations.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

6.  Memory loss is not proximately due to, the result of, or chronically aggravated by, multiple sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

7.  A spine disorder is not proximately due to, the result of, or chronically aggravated by, multiple sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

8.  A bladder disorder is not proximately due to, the result of, or chronically aggravated by, multiple sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

9.  Temporomandibular joint disorder is not proximately due to, the result of, or chronically aggravated by, multiple sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2005, July 2005, and August 2005.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, also in the July 2005 and August 2005 VCAA letters, the RO informed the Veteran of additional information necessary to establish service connection for a disability as secondary to a service-connected disability.  

Moreover, in a letter dated in March 2006, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice, including Dingess notice, was provided after issuance of the initial AOJ decision in January 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in May 2005, July 2005, and August 2005, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claim in an SOC dated in September 2006 and an SSOC dated in October 2008.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented her from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  Private treatment records also have been associated with the claims file.  The Veteran and her representative also have submitted statements in support of her claims.  The Veteran also has been provided a VA examination and a VHA medical opinion in connection with her claims.  In addition, the Veteran was afforded, but canceled, an opportunity to provide testimony before RO personnel.  There is no indication that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2011 VHA medical opinion request.  Specifically, this request instructed the VA medical examiner to review the Veteran's claims file, including her in-service medical records, and provide an opinion as to whether the Veteran's diagnosed multiple sclerosis began, or was permanently worsened, during active service, and/or was a result of an in-service injury or disease, or was otherwise directly related to a period of active military service; whether the Veteran's diagnosed multiple sclerosis manifested on or before September 25, 1999; and in the case of a diagnosis of multiple sclerosis made after September 25, 1999, whether there are symptoms attributable to the Veteran's multiple sclerosis that are shown on or before September 25, 1999.  The VA examiner also was to discuss the current chronic conditions/disorders that are caused or aggravated by multiple sclerosis, or is a component of multiple sclerosis, to include aching joints and muscle spasms, undiagnosed autoimmune disease, respiratory condition, bladder condition, memory loss, and depression.  The Board finds that the March 2011 VHA medical opinion substantially complies with these instructions by responding to the queries posed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Direct Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

Where a Veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years from the date of discharge or release from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Multiple sclerosis is a disease in which there are foci of demyelination (destruction, removal, or loss of the myelin sheath of a nerve or nerves) throughout the white matter of the central nervous system, sometimes extending into the gray matter; symptoms usually include weakness, incoordination, paresthesias, speech disturbances, and visual complaints.  The course of the disease is usually prolonged, so that the term multiple also refers to remissions and relapses that occur over a period of many years.  Four types are recognized, based on the course of the disease: relapsing remitting, secondary progressive, primary progressive, and progressive relapsing.  The etiology is unknown.  See Dorland's Illustrated Medical Dictionary 1706 (31st ed. 2007).

In this case, the Veteran asserts that her currently diagnosed multiple sclerosis began in service, including due to anthrax vaccinations that she received.  See, e.g., VA examination report dated in May 2008.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, VA treatment records since 2004 document a diagnosis of multiple sclerosis and subsequent treatment thereof.  Thus, the evidence of record confirms that the Veteran currently has multiple sclerosis.

In-service, a review of the Veteran's STRs reveals treatment for complaints diagnosed as anxiety in January 1975 and viral gastroenteritis in March 1975; complaints of headaches and stomach problems in January 1976 and February 1976; complaints of stomach pain in September 1984; and impression of pelvic pain, possibly diverticulitis in November 2000.  Also included in the Veteran's STRs is a Report of Medical History associated with a September 1989 Army National Guard annual physical examination, in which the Veteran reported that she had had frequent or severe headaches; dizziness or fainting spells; high or low blood pressure; cramps in her legs; stomach, liver, or intestinal trouble; frequent or painful urination; and recurrent back pain.  A July 1991 Report of Medical History shows no report of any symptoms such as those mentioned above.  Another Report of Medical History, dated in June 1996, shows complaints of frequent or severe headaches; dizziness or fainting spells; eye trouble; cramps in the legs; frequent indigestion; stomach, liver, or intestinal trouble; frequent or painful urination; recurrent back pain; depression or excessive worry; and tinnitus.  An Air Force Annual Medical Certificate, dated in December 2000, contains a statement from the Veteran, stating that she had taken medication for depression.  An April 2001 examination was normal and found no significant history.  Finally, a service Vaccine Administration Record shows that the Veteran received a series of five anthrax vaccinations between September 1999 and May 2001.

Post-service, a VA neurological examination in January 1981 found non-neurogenic pain probably mainly due to muscle spasms in the back and neck, causing the Veteran to have pain in the neck and back, and low grade headaches.  There were no significant neurological abnormalities present.  

The Veteran was initially suspected to have multiple sclerosis in August 2004, during a VA examination.  The August 2004 VA examiner stated that a magnetic resonance imaging (MRI) showed several ring-enhancing areas in the centrum semiovale consistent with active demyelinating lesions.  He diagnosed probable multiple sclerosis, but indicated that he could not provide an onset date.  During an August 2004 VA Gulf War examination, the Veteran further reported that she was in perfect health until September 2003, and that her symptoms of depression and forgetfulness began after her return from Kuwait.  In an August 2004 VA psychiatric examination report, it was noted that the Veteran reported the onset of her depression as two years prior to the examination.  She also reported that she began to feel "confined" and "stopped enjoying being around children" approximately seven years prior to the examination.  

In this respect, seven years prior to the August 2004 VA examination would place the onset date of these symptoms to approximately 1997, which is within the seven-year period from the date of discharge from the last of the Veteran's eligible period of service (i.e., 90 days or more of active service) in September 1992.  Thus, the remaining question is whether the manifested symptoms within this presumptive period can be linked to the Veteran's subsequent diagnosis of multiple sclerosis in 2004.

In this respect, as to a nexus between the Veteran's multiple sclerosis and her active military service, the findings of a May 2008 VA examiner and a March 2011 VHA medical opinion provide strong evidence against the claim.  Specifically, the Veteran was provided a VA brain and spinal cord examination in May 2008.  The May 2008 VA examiner noted complaints of whiplash injury due to an in-service motor vehicle accident, frequent/severe headaches, and dizziness during service; however, he also noted no other documentation of other neurologic disturbance during service.  He indicated that the Veteran's statements indicated the onset of neurologic symptoms that might represent multiple sclerosis to be in 2002 or 2003.  The May 2008 VA examiner stated that the Veteran had no clinical symptoms consistent with the relapsing/remitting form of multiple sclerosis.  Her complaints at the time were far too fleeting to represent flairs of demyelination, and there were no medical records to support the onset of any neurologic symptoms (other than headache, which is not a part of the typical multiple sclerosis clinical picture) prior to September 1999, seven years beyond her last qualifying service period.  Thus, the May 2008 VA examiner opined that it is unlikely that any of her complaints documented in the STRs are related to demyelinating episodes.  See VA examination report dated in May 2008.  

A March 2011 VHA medical opinion, provided by a VA neurologist, noted that the Veteran received a diagnosis of probable MS in August 2004 and September 2004, but that the most suggestive symptoms of intermittent numbness and weakness had never been previously documented.  Further, the most objective neurologic findings of 3+ deep tendon reflexes and unsustained left ankle clonus were documented for the first time at the time of diagnosis in 2004.  

The VA examiner further indicated that there were alternative medical explanations for the Veteran's joint and muscle spasms and bladder condition during the relevant time period.  Specifically, there was no evidence of spasticity or joint disease secondary to weakness or severe sensory loss, or evidence of spinal cord disease, including no symptoms of over-active or hypotonic bladder during the time period, to attribute these conditions to multiple sclerosis.  The Veteran's respiratory condition, regardless of symptoms having occurred after the time period, was not related directly or indirectly to multiple sclerosis.  

The neurologist acknowledged the Veteran's history of anxiety in January 1975, depression with headaches in 1994, and depression and insomnia in 2004, that progressed over the previous two years.  He also noted less specific symptoms most likely related to depression that occurred seven years prior to the August 2004 VA examination.  However, there were no other symptoms or signs of cognitive impairment or subcortical dementia, or other localizing CNS features, to suggest that the Veteran had a mood disorder secondary to multiple sclerosis brain disease.  The neurologist opined that the above negatives are central to any consideration that the Veteran had a mental condition as an early manifestation of multiple sclerosis.  Her symptoms of forgetfulness in 2003, which may or may not have been such an early manifestation, began after the required period, a conclusion that is further supported by the Veteran's own summary of her military job performance, which showed that she significantly exceeded expectations in 2000, and that it was not until July 2003 that she met expectations in two limited areas (utilization of time and initiative and judgment).  

The VA neurologist further noted the Veteran's difficulty with visual focus in 1976, after a motor vehicle accident, but also noted that she had a normal eye examination.  The Veteran had loss of visual acuity with associated severe headaches and dizziness in December 1980 (suspected to be related to her migraine headaches), but detailed examinations by neurology and ophthalmology in January 1981 showed normal results.  The January 1981 neurological examination specifically mentioned negatives as to fundus changes or afferent papillary defect that would implicate optic nerve disease.  

Therefore, the March 2011 neurologist opined that is less likely than not that the Veteran's multiple sclerosis is related to her military service.  

Since there is no contrary medical examination of record, the Board finds that these two reports are entitled to great probative weight and provide evidence again the claim.  

Thus, as a whole, post-service medical records provide negative evidence against the Veteran's claim for service connection for multiple sclerosis as they reveal symptomatology thereof that began more than seven years after service with no connection to service.

The Board emphasizes that, while the Veteran is competent to state that she has experienced symptoms of multiple sclerosis over time, she is not competent to render an opinion as to the medical etiology of her multiple sclerosis, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Secondary Service Connection

In this case, the Veteran asserts that she has depression, a respiratory disorder, 
aching joints and muscle spasms, an undiagnosed autoimmune disease, memory loss, a spine disorder, a bladder disorder, and temporomandibular joint disorder, that have resulted from, or have been aggravated by, her multiple sclerosis.  Further, the Veteran asserts that her alleged undiagnosed autoimmune disease was caused by exposure to Anthrax vaccinations that she received during service.

In this regard, a disability also can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service-connected disability).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, however, the Veteran has no service-connected disability to which the aforementioned disabilities or symptoms may be secondary.  Although the aforementioned May 2008 VA examiner indicated that the Veteran's complaints of memory loss may be related to her multiple sclerosis, the Veteran's claim of service connection for multiple sclerosis has already been denied, as alluded to above.  See 38 C.F.R. § 3.310(a).  

With regard to her claim pertaining to her undiagnosed autoimmune disease, a review of the claims file reveals no medical evidence of such a current diagnosis.  Furthermore, the medical evidence of record is completely devoid of any suggestion that any current existing autoimmune disability was caused by exposure to Anthrax vaccinations.

Accordingly, the preponderance of the evidence is against the Veteran's claims for the above-described disabilities on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for multiple sclerosis is denied.

Service connection for depression is denied.

Service connection for a respiratory disorder is denied.

Service connection for aching joints and muscle spasms is denied.

Service connection for an undiagnosed autoimmune disease is denied.

Service connection for memory loss is denied.

Service connection for a spine disorder as secondary to multiple sclerosis is denied.

Service connection for a bladder disorder is denied.

Service connection for temporomandibular joint disorder as secondary to multiple sclerosis is denied.


REMAND

Before addressing the merits of the issues concerning a spine disorder as secondary to service-connected cervical strain and temporomandibular joint disorder as secondary to service-connected cervical strain, the Board finds that additional development of the evidence is required.

In this case, a remand is necessary to obtain VA examinations and medical nexus opinions concerning the relationship between any current spine disorder and temporomandibular joint disorder and the Veteran's service-connected cervical strain.  

In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Further, secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this regard, pertaining to the spine disorder, a review of the claims file reveals a June 2006 VA X-ray and a June 2006 VA magnetic resonance imaging (MRI) of the lumbar spine, revealing a small disc protrusion, mild narrowing of discs, and mild spondylosis.  The Veteran has asserted that her current thoracic and lumbar spine disorder is secondary to her service-connected cervical strain.  Thus, a remand is necessary for a complete VA examination of the Veteran's lumbar spine to determine whether any such disorder is caused or aggravated by her service-connected cervical strain.

With regard to the alleged temporamandibular joint disorder, review of the claim file reveals a notation concerning temporomandibular joint disorder in a September 2003 private treatment record.  However, there is no other documentation of such a diagnosis among the Veteran's medical treatment records.  Nevertheless, she asserts that her alleged temporamandibular joint disorder is secondary to her service-connected cervical strain.  Thus, a remand is necessary for a complete VA examination to determine whether there is any current temporomandibular joint disorder, and if so, whether any such disorder is caused or aggravated by her service-connected cervical strain.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current spine disorder, including thoracic facet syndrome, degenerative lumbar spine, and osteopenia.  The claims file must be made available for review of her pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a spine disorder, including thoracic facet syndrome, degenerative lumbar spine, and/or osteopenia?

(b)  If so, is any of the Veteran's current spine disorders at least likely as not proximately due to, or the result of, her service-connected cervical strain?

(c)  Alternatively, if the VA examiner fails to find that any of the Veteran's spine disorders is due to her service-connected cervical strain, the VA examiner is requested to state whether any of the Veteran's spine disorders is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] her service-connected cervical strain?  

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences to her claim for service connection.  

2.  Also arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current temporomandibular joint disorder.  The claims file must be made available for review of her pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have temporomandibular joint disorder?

(b)  If so, is the Veteran's current temporomandibular joint disorder at least likely as not proximately due to, or the result of, her service-connected cervical strain?

(c)  Alternatively, if the VA examiner fails to find that the Veteran's temporomandibular joint disorder is due to her service-connected cervical strain, the VA examiner is requested to state whether the Veteran's temporomandibular joint disorder is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] her service-connected cervical strain?  

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences to her claim for service connection.  

3.  Readjudicate the Veteran's claim for service connection for service connection for a spine disorder, claimed as thoracic facet syndrome and degenerative lumbar spine and osteopenia, as secondary to service-connected cervical strain; and her claim for service connection for temporomandibular joint disorder as secondary to service-connected cervical strain, in light of the VA examinations provided and any additional evidence received since the October 2008 supplemental statement of the case.  If the claims are not granted to the Veteran's satisfaction, send her and her representative another supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


